Citation Nr: 0016917	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, to include entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

The veteran's representative has argued that this claim is on 
appeal from a July 1996 rating decision.  It is true that the 
veteran submitted a notice of disagreement within one year of 
notification of that decision.  However, in the interim, he 
had filed a new claim for an increase in March 1997, which 
did not express any disagreement with the 1996 rating 
decision.  When he submitted his notice of disagreement in 
April 1997, he expressly stated that it was in response to 
the April 1997 denial of his claim.  Although he could have, 
at that point, still appealed the 1996 decision, he did not 
do so.  Therefore, this claim is on appeal from the April 
1997 rating decision.

In the June 2000 written brief presentation to the Board, the 
veteran's representative raised the issue of entitlement to 
an extraschedular disability rating pursuant to 38 C.F.R. 
§ 3.321(b) for the veteran's service-connected PTSD.  The RO 
has not considered whether such a rating is appropriate.  
However, the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  Therefore, the claim before the Board has 
been recharacterized as shown above in order to include this 
issue.



REMAND

The Board sincerely regrets the further delay.  However, 
additional evidentiary development is needed prior to 
appellate disposition of this claim.  The Board does not have 
sufficient evidence to decide this claim. 

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1999).  However, the veteran was not provided a 
VA examination in conjunction with his claim for an increased 
rating.  The last VA examination of record was conducted in 
1994 in conjunction with his claim for service connection.  
It is necessary to provide the veteran an appropriate VA 
examination to evaluate the current severity of his service-
connected PTSD since he has indicated that this condition has 
worsened and since the VA hospitalization records dated from 
1996 to 1998 suggest a material change in the severity of his 
PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").  Therefore, an examination is needed.

It is not clear from the record whether the veteran continues 
to receive outpatient treatment, but the hospitalization 
records suggest that he does.  The latest VA treatment 
records associated with the claims file are dated in 1995.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Therefore, the RO must obtain the veteran's VA records.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Tuskegee for all 
hospitalization and outpatient treatment 
from 1995 to the present.  

2.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
psychiatric examination to evaluate his 
PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder and a copy of 
this remand prior to the examination.  
The examiner should indicate in the 
report that the claims file was reviewed.  

All necessary tests or studies should be 
conducted to ascertain the severity of 
this disorder.  The frequency and 
severity of manifestations of the 
service-connected PTSD should be 
described as completely as possible.  The 
examiner should conduct a detailed mental 
status examination.

A Global Assessment of Functioning (GAF) 
score should also be assigned consistent 
with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  The Board is 
particularly interested in the examiner 
reconciling the GAF scores between 1996 
and 1998, which ranged from 25 to 65.  A 
complete rationale for any opinion 
expressed should be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for an increased rating 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of any additional evidence 
developed upon remand.  The RO should 
consider whether the veteran is entitled 
to an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for the 
service-connected PTSD.  

5.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




